Citation Nr: 0308946	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  94-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

To be clarified.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military service from March 1968 to 
November 1980.  


REMAND

The veteran was granted service connection for right ear 
hearing loss with a noncompensable evaluation, effective from 
November 1980.  

In April 1994, the RO issued a rating decision which denied 
service connection for left ear hearing loss.  The veteran 
filed a notice of disagreement in September 1994, with 
respect to left ear hearing loss.  A statement of the case 
was issued in March 1995.  The veteran filed a substantive 
appeal which was received on July 6, 1995.  

In July 1996, the RO issued a statement of the case which 
found that the veteran's substantive appeal was not timely 
filed.  The veteran was notified of that decision and did not 
appeal the timeliness of appeal issue.  In June 1997, the RO 
issued a rating decision which found the veteran had failed 
to submit new and material evidence to reopen a claim of 
service connection for left ear hearing loss.

Then, in August 1998, without evidence of a new claim for 
service connection for left ear hearing loss, or new and 
material evidence to reopen such claim, the RO issued a 
rating decision granting service connection for tinnitus, and 
deferring a decision regarding service connection of left ear 
hearing loss pending a VA audiometric examination.  The left 
ear hearing loss issue was again deferred in a September 1998 
rating decision.  

Following a September 2000 VA audiometric examination, the RO 
issued a supplemental statement of the case in June 2002 
which granted service connection for left ear hearing loss.  
Additionally, the preexisting noncompensable evaluation for 
service-connected right ear hearing loss was confirmed, based 
upon the results of the September 2000 audiometric 
examination, in consideration of the veteran's now service-
connected bilateral hearing loss.  The case was then 
forwarded to the Board.  

The Board will, accordingly, liberally construe the 
representative's October 2002 VA Form 1-646, as a notice of 
disagreement with the initially assigned noncompensable 
evaluation for bilateral hearing loss contained in the RO's 
June 2002 supplemental statement of the case.  However, that 
statement of the case failed to provide all of the applicable 
laws and regulations governing awards of compensable 
evaluations for service-connected bilateral hearing loss in 
accordance with 38 C.F.R. §§ 4.85, 4.86, 4.87 (2002).  As the 
June 2002 supplemental statement of the case essentially 
operates as an initial rating action assigning a 
noncompensable evaluation for bilateral hearing loss, and the 
October 2002 representative's statement constitutes a notice 
of disagreement, a proper statement of the case has not yet 
been issued and remand is therefore necessary.  See 
Manlicon v. West, 12 Vet.App. 238 (1999).  The case is 
REMANDED for the following:  

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to a compensable evaluation 
for bilateral hearing loss.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations.  38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time 
limit in which he must file a substantive 
appeal in this case.  38 C.F.R. 
§ 20.302(b) (2002).  Then, only if an 
appeal is perfected, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).  


